


110 HRES 676 EH: Declaring that it shall continue to be the

U.S. House of Representatives
2007-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 676
		In the House of Representatives, U.
		  S.,
		
			October 2, 2007
		
		RESOLUTION
		Declaring that it shall continue to be the
		  policy of the United States, consistent with the Taiwan Relations Act, to make
		  available to Taiwan such defense articles and services as may be necessary for
		  Taiwan to maintain a sufficient self-defense capability.
	
	
		Whereas relations between the United States and Taiwan are
			 governed by the Taiwan Relations Act (22 U.S.C. 3301 et seq.; Public Law 96–8),
			 three joint communiqués, and the Six Assurances;
		Whereas the Taiwan Relations Act has governed United
			 States arms sales to Taiwan since 1979, when the United States extended
			 diplomatic recognition to the People’s Republic of China;
		Whereas the Taiwan Relations Act specifies that it is
			 United States policy, among other things, to consider any non-peaceful means to
			 determine Taiwan’s future a threat to the peace and security of
			 the Western Pacific and of grave concern to the United States;
			 to provide Taiwan with arms of a defensive character; and
			 to maintain the capacity of the United States to resist any resort to
			 force or other forms of coercion jeopardizing the security, or social
			 or economic system of Taiwan’s people;
		Whereas section 3(a) of the Taiwan Relations Act states
			 that the United States will make available to Taiwan such defense
			 articles and defense services in such quantity as may be necessary to enable
			 Taiwan to maintain a sufficient self-defense capability;
		Whereas section 3(b) of the Taiwan Relations Act
			 stipulates that both the President and the Congress shall determine the nature
			 and quantity of such defense articles and services based solely
			 upon their judgment of the needs of Taiwan;
		Whereas Taiwan’s 2007 defense budget included
			 approximately $488,000,000 to begin the process of procuring 66 new United
			 States-origin F–16C/D fighters, pending United States price and availability
			 data;
		Whereas after October 31, 2007, those funds will no longer
			 be available to begin the process of procuring the F–16C/D
			 fighters;
		Whereas the Taiwanese Defense Ministry has requested and
			 the Executive Yuan (cabinet) approved in August 2007 a 2008 defense budget that
			 includes approximately $764,000,000 for the second year’s budget for F–16C/D
			 fighters;
		Whereas notwithstanding the requirements of the Taiwan
			 Relations Act, the Bush Administration has not been responsive to Taiwan’s
			 clear expression of interest in receiving price and availability data for the
			 F–16C/D fighters; and
		Whereas in its annual, congressionally mandated report on
			 China’s Military Power (most recently released in May 2007) the Department of
			 Defense concluded that China is greatly improving its military, with those
			 improvements largely focused on a Taiwan contingency, and that this build-up
			 poses an increasing threat to Taiwan and ultimately to the United States
			 military presence in Asia: Now, therefore, be it
		
	
		That—
			(1)it shall continue to be the policy of the
			 United States, consistent with the Taiwan Relations Act, to make available to
			 Taiwan such defense articles and services as may be necessary for Taiwan to
			 maintain a sufficient self-defense capability; and
			(2)the United States should determine the
			 nature and quantity of such defense articles and services based
			 solely upon the legitimate defense needs of Taiwan.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
